                                                                                                          FILED
                                                                                                   2019 SEP 9 PM 4:09
                                                                                                         CLERK
                                                                                                   U.S. DISTRICT COURT
                                 IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    CALVIN DONALD OSTLER, individually
    and as personal representative of the Estate of
    Lisa Marie Ostler, KIM OSTLER, and the
    minor children of Lisa Marie Ostler, C.K.,
    E.L.K., and L.M.O., through their adoptive                         MEMORANDUM OPINION AND
    parents and next friends, CALVIN DONALD                           ORDER GRANTING IN PART AND
    OSTLER and KIM OSTLER,                                            DENYING IN PART PLAINTIFF'S
                                                                      MOTION FOR LEAVE TO FILE A
    Plaintiffs,                                                       SECOND AMENDED COMPLAINT
    v.
    HOLLY PATRICE HARRIS, ZACHARY
    PAUL FREDERICKSON, TODD ALLAN
                                                                                 Case No. 2: 18-cv-00254
    BOOTH, TODD RANDALL WILCOX,
    M.D., RONALD PAUL SEEWER, JR.,
    BRENT LEE TUCKER, JAMES M.
    WINDER, PAM LOFGREEN, RICHARD
                                                                                 Judge: Bruce S. Jenkins
    BELL, JOHN DOE, whose true name is
    unlmown, and SALT LAKE COUNTY, a
    political subdivision of the State of Utah,

    Defendants.

         Before the court is Plaintiffs 1 Motion for Leave to File a Second Amended Complaint

(ECF No. 165). Defendants filed an objection. After the Motion was fully briefed and oral

argument was heard on August 9, 2019, with Ross Anderson and Walter Mason appearing for

Plaintiff and Jacque Ramos appearing for Defendants, the court took the matter under

advisement. Having considered the written and oral arguments as well as the relevant law, the

court hereby DENIES the Motion to the extent it attempts to reinstate previously dismissed




1
  The Estate is the only remaining Plaintiff at this point. In their briefing, the parties use Plaintiffs, plural; to reflect
the desire to reinstate certain heirs as plaintiffs. However, the court uses the singular to reflect the accurate state of
litigation.

                                                               1
plaintiffs and defendants. The court, however, GRANTS leave for Plaintiff (the Estate) to file the

proposed amendments as they relate to its Monell claim against Salt Lake County.

                                        BACKGROUND

       On April 26, 2019, the court dismissed without prejudice certain plaintiffs and defendants

from this action. See Mem. Op. Order, ECF No. 139. It affirmed that decision and clarified its

reasoning for doing so on June 7, 2019. See Am. Mem. Op. Order, ECF No. 163. Through their

Motion and Proposed Second Amended Complaint, Plaintiff seeks to reinstate (I) decedent Lisa

Ostler's parents and children (the Heirs) as plaintiffs, and (2) Chief Deputy Pam Lofgreen and

Responsible Health Authority Richard Bell (the Supervisors) as defendants in their individual

capacities. Plaintiff asserts that the proposed amendments relating to the Heirs and Supervisors

clarify the claims and resolve pleading deficiencies previously identified by the court.

                                          DISCUSSION

       The.court "should freely give leave [to amend] when justice so requires." Fed. R. Civ. P.

15(a)(2). However, the court may deny leave in its discretion ifthere is "undue delay, undue

prejudice to the opposing party, ... or futility of amendment." By/in v. Billings, 568 F.3d 1224,

1229 (10th Cir. 2009). Defendants raise these three reasons for the court to deny leave to amend.

I.     Undne Delay

       In the Tenth Circuit, when a court examines "undue delay," emphasis is on the

adjective-undue. Minter v. Prime Equip. Co., 451F.3d1196, 1205 (10th Cir. 2006). To this

end, courts focus "primarily on the reasons for delay." Id. at 1206. Here, although Defendants

argue the Motion could have and should have been filed sooner, Plaintiff counters that

Defendants and their belated disclosures are the reason for delay, so it is not undue.




                                                 2
       The comi finds Plaintiffs Motion is timely as it was filed two weeks after the court's

amended order dismissing the Heirs and one month after Plaintiff received Defendants' belated

disclosures. It is concerning that Defendants' documents still trickle in, even on the morning of

oral argument when discovery had closed more than two months prior. Defendants claim they

have attempted full compliance with discovery requests despite several setbacks, but it is clear

these best efforts have fallen short. For example, Defendants acknowledged at oral argmnent that

they have not fully complied with the court's discovery order entered nearly six months ago. See

Order on Pis.' Mot. Compel, ECF No. 77. Once Plaintiff received belated disclosures, it acted

quickly and accordingly to file this Motion, without undue delay.

II.    Undue Prejudice

       Like undue delay, courts examine whether any prejudice from granting leave would be

"undue" to the defendants, meaning the amendments would "unfairly" affect their ability to

prepare a defense. Minter, 451 F.3d at 1208. This occurs when a plaintiff raises "an entirely new

and different claim" or "significant new factual issues." Id. Here, Defendants argue Plaintiff

raises a new claim and new factual issues that cannot be addressed now that discovery is closed.

Yet in Plaintiffs view, there are no new claims or new factual issues.

       The court finds Plaintiff raises a new claim as to the Heirs, but it is not so new that

Defendants were not on notice of it. As well, Plaintiff added about forty-three pages of new

factual allegations as to the Supervisors, but this is not--or should not be-new information to

Defendants. The information was at all times known to Defendants or could have been known

through reasonably diligent research into the claims against them. Because Defendants have been

on notice of the claims and factual issues from the beginning, there is no undue prejudice by

amendment.



                                                 3
III.   Futility of Amendment

       An amendment to a claim is futile if the claim would not survive a motion to dismiss. See

Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004). The court, therefore, analyzes a

motion to amend through a motion-to-dismiss lens: It takes all "well-pleaded facts" as true but

need not consider "[t]hreadbare recitals of the elements," "mere conclusory statements," and

"legal conclusion[s] couched as fact." Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). Further,

although all reasonable inferences are drawn in the plaintiffs favor, ultimately the proposed

complaint must contain "enough facts to state a claim to relief that is plausible on its face." Bell

At!. Corp. v. Twombly, 550 U.S. 544, 547 (2007).

A. Amendments to Reinstate the Heirs as Plaintiffs

       The court previously dismissed the Heirs for failure to claim damages for alleged

violations of their own constitutional rights, but the court noted that Berry v. City ofMuskogee,

900 F.2d 1489 (10th Cir. 1990), "does not foreclose wrongful death actions [for heirs] brought as

'pendent state claims."' ECF No. 163 at 6, n.4. Plaintiff argues the Proposed Second Amended

Complaint clarifies that the Heirs were and are pursuing these "pendent state wrongful death

claims." ECF No. 165 at 8, n.7. Specifically, Plaintiff has added a reference to Utah's wrongful

death statute under the Second Cause of Action, which otherwise asserts violations of Lisa's

rights under the Utah Constitution.

       The Heirs as Proposed Plaintiffs still do not allege violation of their own Utah

constitutional rights. Rather, they allege that violations of Lisa's constitutional rights give the

Heirs a statutory wrongful death claim. Under Utah's wrongful death statute, an heir must allege

a relative's death was caused by the "wrongful act" of another. Utah Code § 78B-3-106. Here,




                                                  4
Lisa's death was allegedly caused by the "wrongful act" ofDefendauts "violat[ing] her

constitutional rights." ECF No. 165 at 8.

       The Heirs as Proposed Plaintiffs concede, however, that the wrongful death statute does

not preclude ordinary defenses such as immunity. As Defendauts note, Utah's Governmental

Immunity Act (the UGIA) would bar a statutory wrongful death claim in this action. The

Proposed Plaintiffs attempt to circumvent that bar by arguing the UGIA does not apply if they

allege violations of Lisa's state constitutional rights as a cause of her death. For this they cite

Jensen ex rel. Jensen v. Cunningham: "[The UGIA] does not apply to claims alleging state

constitutional violations." 250 P.3d 465, 479 (Utah 2011). But Jensen involved plaintiffs alleging

violations of their own rights, not the rights of another such as Lisa. Id at 481. The Proposed

Plaintiffs also cite two cases-Tiscareno v. Anderson, 421 Fed. App'x 842 (10th Cir. 2011) and

Brock v. Herbert, 435 Fed. App'x 759 (10th Cir. 2011)-for the proposition that Jensen is not

limited to its facts, suggesting Jensen's holding could be extended to heirs asserting the

constitutional rights of another. The court rejects this argument for three reasons. First, Tiscareno

and Brock also involved plaintiffs alleging violations of their own constitutional rights. Second,

both are unpublished cases. Third, Tiscareno itself expressly acknowledges "it is within the

district court's discretion to continue to exercise jurisdiction in [a] pendent state matter."

Tiscareno, 421 Fed. App'x at *1, n. l. When pressed at oral argument, the Heirs as Proposed

Plaintiffs concede they have found no on-point authority supporting their view that a statutory

wrongful death claim, otherwise barred, is not barred if based on alleged violations of a deceased

relative's constitutional rights. The court also cannot find any on-point authority.




                                                   5
       The Proposed Plaintiffs ask the court to make a novel statutory interpretation-that there

is no governmental immunity defense so long as a plaintiff alleges a violation of another's

constitutional right. Law and logic suggest against such a sweeping interpretation.

       First, the court considers the plain language of the UGIA, the Utah Constitution, and

Utah Supreme Court decisions. Through the UGIA, the State codified its consent to be sued in

certain circumstances. It plainly did not consent to statute-based wrongful death actions arising

out of incarceration. See Utah Code§ 63G-7-201(4)G) (retaining immunity where injury

occurred during incarceration in a county jail). And although the Utah Constitution provides an

alternative, a constitution-based claim for wrongful death, that action too is limited by plain

language: "The right of action to recover damages for injuries resulting in death, shall never be

abrogated ... except in cases where compensation for injuries resulting in death is provided for

by law." Utah Const. Art. XVI, § 5 (emphasis added). Compensation is provided by law in

Utah's wrongful death statute, which is then subject to the UGIA. In a case challenging the

UGIA as allegedly abrogating this constitutional provision, the Utah Supreme Court held the

State's immunity bars a constitutional wrongful death claim. See Tiede v. State, 915 P.2d 500,

504 (Utah 1996). The Court later that year again faced the question of immunity, this time

against an unnecessary rigor claim, one of the same claims raised here by Lisa's Estate and

vicariously by the Heirs. But the Court there expressly noted that a plaintiffs ability to bypass

governmental immunity depends on alleged violations of "his" own constitutional rights. Bott v.

Deland, 922 P.2d 732, 736 (Utah 1996) overruled on other grounds by Spackman ex rel.

Spackman v. Bd ofEduc., 16 P .3d 533 (Utah 2000). In short, the law has closed the door the

Proposed Plaintiffs seek to open. Allowing their claims to enter through a backdoor in provisions




                                                 6
for due process and unnecessary rigor-provisions based on another's constitutional rights-

would undermine determinations by Utah's Legislature and its highest court.

       Lastly, the Proposed Plaintiffs' interpretation reaches too far in logic. On the one hand

they insist the Heirs' statutory claim is separate from a constitutional claim, citing Kinzer v.

Metro. Gov't ofNashville, 451 F. Supp. 2d 931 (M.D. Tenn. 2006), on the other hand their

argument conflates the two claims, seeking the best of both worlds without the worst of either. A

statutory wrongful death claim is held by the Heirs but barred here by the UGIA. Constitutional

due process and unnecessary rigor claims are not barred by the UGIA but are held by Lisa alone.

Yet the Proposed Plaintiffs seek a claim held by the Heirs and exempt from the limitations of the

UGIA. Of the two claims that do exist, they are not to be conflated. They have different

foundations (in statute vs. constitution), different elements (based on another's injury vs. one's

own), different effects under the UGIA (barred vs. not), and different corresponding case law

(cases interpreting one do not necessarily implicate the other).

       For these reasons, the court concludes the Heirs as Proposed Plaintiffs allege a statutory

wrongful death claim, but that claim is barred by the UGIA. See Utah Code§ 63G-7-201(4)(j).

This is consistent with Berry and Kinzer: A plaintiff may raise pendent state claims but must still

plausibly plead and surmount defenses like immunity. Because the Heirs as Proposed Plaintiffs

have not done so, the proposed amendments reinstating them are futile.

B. Amendments to Reinstate the Supervisors as Defendants

       The court previously dismissed four Supervisor Defendants, including Bell and Lofgreen,

for Plaintiffs failure to allege "affirmative links" between those Defendants' alleged misconduct




                                                  7
and the violation of Lisa's federal constitutional right to due process. ECF No. 163 at 3. Plaintiff

argues it has now shown the "affirmative links" for Bell and Lofgreen. ECF No. 165 at 1.

           To establish an "affirmative link" for supervisory liability, Plaintiff must plausibly allege

a supervisor's (1) personal involvement, (2) causation, and (3) state of mind. See Schneider v.

City of Grand Junction Police Dep 't, 717 F.3d 760, 767 (10th Cir. 2013). The Proposed Second

Amended Complaint hits two out of these three targets. First, personal involvement is plausibly

alleged, as Plaintiff details several problematic policies, customs, and failures to train and

supervise over forty-tlu·ee new pages. Second, causation is alleged as well because these policies,

customs, and failures "set in motion a series of events" the Supervisors "knew or should have

known" could cause constitutional violations, specifically, inadequate medical care for pretrial

detainees with a history of gastrointestinal conditions and substance abuse, like Lisa. Id at 678.

           However, Plaintiffs allegations of state of mind fall short of the Tenth Circuit standard.

The state of mind for a substantive due process claim, as raised here under the Fourteenth

Amendment, is "deliberate indifference," a "stringent" standard of fault. Id at 679. In 2018 the

Tenth Circuit charted its three elements: (1) the supervisor must have been "aware of facts" from

which the inference could be drawn that "a substantial risk of serious harm" existed; (2) "he

actually drew that inference," and (3) he was "aware of and fail[ ed] to take reasonable steps to

alleviate the risk." Perry v. Durboraw, 892 F.3d 1116, 1122 (10th Cir. 2018); Arocho v.

Naftiger, 367 Fed. App'x 942, 956 (10th Cir. 2010) ("The traditional standard for supervisory

liability in this circuit requires ... actual knowledge and acquiescence.") (internal marks

omitted). 2 In line with the Perry test, over the last two decades the Tenth Circuit has consistently



2
    The deliberate indifference analysis for Fourteenth Ainendment claims is "identical" to§ 1983 claims under the
Eighth Amendment. Perry, 892 F.3d at 1122. Accordingly, the court relies on both Fourteenth and Eighth
Amendment cases in its analysis.

                                                           8
found supervisors were aware of a risk to inmates when the allegations or the circumstantial

evidence indicated a supervisor was exposed to prior complaints,3 prior similar incidents, 4 prior

reports or audits, 5 or prior notice of the plaintiffs condition or vulnerabilities. 6 In short, the

supervisor must have been somehow "informed" of the particular alleged risk to inmates like the

plaintiff. Crocker v. Glanz, 752 Fed. App'x 564, 569 (10th Cir. 2018). When this awareness was

not sufficiently alleged, the Tenth Circuit has affirmed dismissal, 7 or it has reversed and

remanded for the district court to dismiss. 8

         Here, analyzing Plaintiffs allegations in light of the elements required to show deliberate

indifference, Plaintiff repeatedly alleges the Supervisors did not alleviate risks despite their

duties to do so, but they fail to plausibly allege two necessary elements: that Bell and Lofgreen

were each aware offacts suggesting a substantial risk to inmates and that they actually

acknowledged that risk before disregarding it. Instead, all allusions into the Supervisors' state of

mind are conclusory or insufficient, as the facts cited would not put the Supervisors on notice of

a risk to inmates with a history of gastrointestinal issues and substance abuse, like Lisa. Because

the proposed amendments are extensive and detailed, the court takes a similar approach to

address them below.




3 See, e.g., Perry v. Durborow, 892 F.3d 1116, 1119 (10th Cir. 2018); Keith v. Koerner, 843 F.3d 833, 849 (I 0th Cir.
2016); Tafoya v. Salazar, 516 F.3d 912, 917 (10th Cir. 2008).
4 See, e.g., Poore v. Glanz, 724 Fed. App'x 635, 640 (10th Cir. 2018); Keith v. Koerner, 707 F.3d 1185, 1189 (10th

Cir. 2013); Tafoya, 516 F.3d at 917.
5
  See, e.g., Keith v. Koerner, 707 F.3d 1185, 1189 (10th Cir. 2013); Layton v. Bd ofCty. Comm'rs of Oklahoma
Cty., 512 Fed. App'x 861, 864 (10th Cir. 2013).
6 See, e.g., Poore, 724 Fed. App'x at 640 (10th Cir. 2018); Arocho v. Naftiger, 367 Fed. App'x 942, 952 (10th Cir.

2010).
7 See, e.g., Peterson v. Creany, 680 Fed. App'x 692, 696 (10th Cir. 2017); Krugv. Kastner, 661 Fed. App'x 507,

509 (10th Cir. 2016); Arocho, 367 Fed. App'x at 955.
8
  See, e.g., Crocker v. Glanz, 752 Fed. App'x 564, 569 (10th Cir. 2018); Vega v. Davis, 572 Fed. App'x 611, 619
(10th Cir. 2014).

                                                         9
  Allegations of State of Mind                                  Pleading Deficiencies

 Plaintiff repeats throughout         Other than "[t]hreadbare recitals" of an element and "legal
 that the Supervisors acted           conclusion[s] couched as fact," Iqbal, 556 U.S. at 678-79 (2009),
 "with deliberate indifference"       Plaintiff does not also asse1t the Supervisors were aware of facts
 when failing to train,               suggesting substantial risk to inmates, such as prior complaints, prior
 supervise, or remedy certain         instances of injury, prior audits, or prior notice of Lisa's susceptibility
 policies and customs. Pis.'          to abdominal pain. See Vega v. Davis, 572 Fed. App'x 611, 618 (10th
 Prop. Sec. Am. Compl.1] 56,          Cir. 2014) (holding plaintiffs allegations-that warden "knew about
 59,63-64,67-68, 78,84,96,            or was willfully ignorant of' the plaintiffs serious medical needs yet
 100, 102, 104, 108, 111, 115,        "failed and refused" to address them-were "not suppmted by facts,
 ECF No. 165-1.                       and thus not presumed to be true"); cf Arocho v. Nafziger, 367 Fed.
                                      App'x 942, 952 (10th Cir. 2010) (holding "the facts alleged make out
                                      a plausible case of deliberate indifference" where prison director
                                      "knew" of plaintiffs "serious disease" yet he refused to approve
                                      treatment); Tafoya v. Salazar, 516 F.3d 912, 917 (10th Cir. 2008)
                                      (noting sheriff was "aware" of a sexual assault risk because he knew
                                      of prior sexual assaults at the prison). 9

 Lofgreen allegedly "knew"            Without more, the allegations are "naked assertions devoid of further
 that the policies, customs, and      factual enhancement." Peterson v. Creany, 680 Fed. App'x 692, 696
 failures would cause                 (10th Cir. 2017) (holding allegations were "conclusory" where
 employees to violate rights,         plaintiff stated "only that [the health services administrator] had
 and she "knowingly failed" to        failed to properly supervise his staff'); see Arocho, 367 Fed. App'x at
 properly train her staff on how      956 (holding, despite allegations that warden "was in position to
 to recognize life-threatening        correct plaintiffs rights violation and failed to do so," "there [were]
 abdominal conditions. ECF            no facts to suggest the [warden] knew of and acquiesced in any act of
 No. 165-1 at 1] l 05, 132.           deliberate indifference by [his subordinates].").




9 The court here and elsewhere occasionally cites cases decided at the summary-judgment stage but cites them "for

the relevant§ 1983 standards for legal liability, not for the procedural review standards used to determine if a§ 1983
complaint is subject to dismissal." Soto for estate ofJimenez v. Bd. ofCty. Commissioners of Caddo Cty., Okla., 748
Fed. App'x 790, 794 (10th Cir. 2018) (holding district court did not misapply Rule 12(b )(6) standard when relying
on some summary-judgment cases).                                            '

                                                         10
Plaintiff alleges the policies    There are no allegations that the Supervisors had reason to know of
and customs themselves            gmss deficiencies in medical care or that policies and customs were
"reflect" or "demonstrate" the    putting inmates like Lisa at a "known" risk. See Krug v. Kastner, 661
                                  Fed. App'x 507, 509 (10th Cir. 2016) (holding plaintiff failed to
Supervisors' deliberate
                                  allege warden's deliberate indifference because pleadings made "no
indifference. ECF No. 165-1 at    allegation that any other inmate had complained" about the
125, 128. The "gross              temperature policy and "never alleged that the warden had reason to
deficiencies" in medical care     know about [plaintiffs] susceptibility to the cold"); cf Layton v. Ed.
also "demonstrated [the           ofCty. Comm'rs of Oklahoma Cty., 512 Fed. App'x 861, 864 (10th
Supervisors] deliberate           Cir. 2013) (noting sheriff was aware of"several [reports]-all of
disregard for a known" risk to    which involve matters preceding [plaintiffs] death-that evince
                                  deficiencies in medical care").
Lisa and others. Id. at if 136.

Plaintiff alleges the             Although contravening policies could put inmates at risk, Plaintiff
Supervisors condoned customs      does not allege that the Supervisors knew of facts suggesting the
that contravened official         condoned customs created that risk. Cf Perry, 892 F.3d at 1119, 1122
policy, arguing this shows        (noting sheriff knew of sexual assault risk because he knew that male
their deliberate indifference.    officers regularly entered female pods, despite contrary to policy, as
ECF No. 165-1 at if 70, 74,       well as knew of a prior complaint of sexual assault and "blind spots"
111-13, 116.                      in the surveillance system).

Plaintiff alleges that Bell,      This alleges Bell at least became aware of a risk after Lisa's death. It
knowing of Lisa's death, did      does not allege that he was on notice of a risk to Lisa or others before
nothing to change the policies    her death. See Peterson, 680 Fed. App'x at 696 (noting allegations
or customs, suggesting his        against the responsible health authority, that he did "nothing after
deliberate indifference. ECF      learning of [plaintiff receiving a harmful] prescription," were too
No. 165-1atif58.                  "conclusory" and "insufficient to allow the reasonable inference that
                                  [he] incurs liability under§ 1983").

Plaintiff lists several other     Some instances are not similar to put the Supervisors on notice of a
inmates who died or were          risk to inmates like Lisa-e.g., a death by inmate attack is unlike
seriously injured at the jail.    death by inadequate medical care. And for the similar instances, there
ECFNo. 165-1atif137.              is no allegation that they happened before Lisa's death such that the
                                  Supervisors were "on notice" of a similar risk to Lisa and others.
                                  Tafoya v. Salazar, 516 F.3d at 917; cf Keith v. Koerner, 707 F.3d
                                  1185, 1189 (10th Cir. 2013) (holding plaintiff plausibly alleged
                                  deliberate indifference where prison warden "was aware of multiple
                                  incidents of unlawful sexual conduct" preceding plaintiffs rape).




                                                   11
 Plaintiff alleges Bell             Even if a risk was obvious to others, there are no facts to suggest it
 disregarded an "obvious risk." ·   was obvious to Bell. See Tafoya, 516 F.3d at 916 ("An official's
 ECF No. 165-1at136. And            failure to alleviate a significant risk of which he was unaware, no
 Lofgreen "reasonably should        matter how obvious the risk or how gross his negligence in failing to
 have known," that the policies,    perceive it, is not ... a constitutional violation.") (emphasis added).
 customs, and failures would        And alleging that Lofgreen "should have known" confuses the
 cause employees to violate         supervisory liability standard with the one for municipal liability. See
 rights. Id. at if 132.             Barney v. Pulsipher, 143 F.3d 1299, 1308 n.5 (10th Cir. 1998) ("In
                                    the prison conditions context, deliberate indifference is a subjective
                                    standard requiring actual knowledge of a risk by the official. In the
                                    municipal liability context, deliberate indifference is an objective
                                    standard which is satisfied if the risk is so obvious that the official
                                    should have known of it.").


        In sum, what is alleged is insufficient, what is not alleged is telling. Plaintiff does not

allege that the Supervisors knew of prior complaints, prior instances of inadequate medical care

for abdominal pain, or prior audits suggesting deficiencies in the Jail's medical care. Plaintiff

does not allege that the Supervisors knew of Lisa's gastrointestinal condition or the events

leading up to her death, e.g., if a nurse told Bell of Lisa's complaints. To the contrary, it is

alleged at least as to Bell, "nothing indicated [to him] that Lisa was experiencing a medical

emergency." ECF No. 165-1atif72(a). Thus, the Proposed Second Amended Complaint does

not allege enough "factual content" for the court to "draw the reasonable inference" that the

Supervisors had the actual knowledge required for deliberate indifference and are therefore

"liable for the misconduct alleged." Iqbal, 556 U.S. at 678. Because the§ 1983 claim for

supervisory liability would not survive a motion to dismiss, the amendments as to the

Supervisors are futile.

        However, the proposed amendments go beyond Plaintiffs claims for supervisory

liability; they also affect the Monell claim for municipal liability. Municipal liability requires "an

official policy or custom," which may include "a final decision by a municipal policymaker, or

deliberately indifferent training or supervision." Schneider, 717 F.3d at 769. Although the court

                                                     12
concludes the proposed amendments would be futile against the Supervisors, they may not be

futile against the County. Therefore, the proposed amendments should proceed against the

County subject to further review, should Defendants choose to raise the issue.

                                             ORDER

       Plaintiffs Motion is DENIED to the extent it attempts to reinstate the previously

dismissed Heirs and Supervisors as Proposed Parties. It is GRANTED to the extent the proposed

amendments support Plaintiffs Monell claim against the County.

IT IS SO ORDERED.
                 ··~)·
                 I i

DATED this         day of September, 2019.



                                                                 \>(,.
                                                             /     \
                                                     /
                                                         /
                                                                   .
                                     Hon. Bruce S.lenkins
                                     United States/District CoUlt, Dfotrict of Utah




                                               13
